Citation Nr: 0313298	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  96-01 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of a 
cerebrovascular accident secondary to service-connected 
mitral valve annuloplasty.  

2.  Entitlement to service connection for post operative 
residuals of a pacemaker implant due to vasodepressor syncope 
secondary to service-connected mitral valve annuloplasty. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from August 1952 
to January 1958.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, denying the benefits sought on appeal.  

The Board remanded the case in January 1999 for certain 
development including VA cardiovascular and neurological 
examinations to address the veteran's claims of entitlement 
to secondary service connection.  Subsequently, the Board 
undertook development of the case in August 2002 pursuant to 
38 C.F.R. § 19.9(a)(2) (2002).  The case has returned to the 
Board.  


REMAND

In August 2002, the Board undertook development of the 
veteran's claims.  In May 2003, however, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
held that the provisions of 38 C.F.R. § 19.9(a)(2) were 
invalid, and that the Board was not permitted to consider law 
not first considered by the RO when deciding a claim on 
appeal.  Further, the Board was not permitted to consider 
evidence on appeal absent either an initial consideration of 
that evidence by the RO or the appellant's initial waiver of 
that evidence prior to Board adjudication.  The Federal 
Circuit invalidated 38 C.F.R. § 19.9 (a)(2) (2002) as 
contrary to 38 U.S.C.A. § 7104(a) (West 2002).  It further 
found that due process required an initial review of 
applicable facts and law by the RO.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Accordingly, remand is now required for 
appropriate development of the veteran's claim.  

The veteran's service medical records show that he was 
hospitalized for four and a half months for rheumatic fever 
in 1952. Post service, in 1993, the veteran was found to have 
heart murmur. Further medical work-up determined that the 
veteran suffered from severe, "wide open," mitral valve 
regurgitation, left atrial enlargement, borderline left 
ventricular enlargement, mild concentric left ventricular 
hypertrophy, mild aortic insufficiency, and mild tricuspid 
insufficiency. As a result, the veteran underwent a mitral 
valve annuloplasty at St. Vincent's Hospital in September 
1993.

The veteran is service connected for postoperative residuals 
of mitral valve annuloplasty, secondary to rheumatic fever. 
He is also service connected for major depression, and 
chronic vascular headaches secondary to postoperative 
residuals of a mitral valve annuloplasty. He is currently 
seeking service connection for residuals of a cerebral 
vascular accident, and postoperative residuals of a pacemaker 
implant secondary to vasodepressor syncope secondary to the 
postoperative residuals of a mitral valve annuloplasty.

In support of his claim the veteran has submitted a January 
1995 letter from a VA physician, who related his disorder to 
the problems for which he was hospitalized while on active 
duty. Also submitted is was an April 1995 statement from 
Celestine M. DeTrana, M.D., who opined that the veteran 
suffered a stroke when he underwent the service connected 
valvuloplasty.  Finally, of record is a statement from Philip 
C. Krause, M.D., who opined in February 1996, that the 
veteran's open heart surgery possibly contributed to his 
heart block, and subsequent need for a pacer.

Examinations by a cardiologist in June 1995 and by a 
neurologist in June 1998 were obtained to address the 
veteran's claims, but these did not adequately address 
questions of secondary service connection as claimed by the 
veteran.  Accordingly, the Board in its January 1999 remand 
sought additional examination.  VA cardiovascular and 
neurological examinations were obtained in July 1999 to 
address the veteran's claims, but the neurologist did not 
discuss past pertinent evidence supportive of the claim, and 
the cardiologist did not answer the questions posed.  
Accordingly, the Board, undertaking its own development 
obtained further examinations in November 2002.  
Unfortunately, those studies failed to answer all questions 
posed.  Hence additional development, including further 
queries to these examiners, is required.  

Accordingly, the case is Remanded to the RO for the 
following:

1.  The RO should first review the claims file 
and ensure that all additional evidentiary 
development action required by the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) and new 
regulations is completed.  In particular, the 
RO should ensure that all notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) are satisfied.  The RO should 
also refer to any pertinent guidance, 
including Federal Regulations, that have been 
provided.  The veteran must be afforded notice 
of what VA has done and will do, and 
particularly what he needs to do in 
furtherance of his claims, pursuant to 
development requirements as delineated in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Return the claims folders to the 
Indianapolis, Indiana Medical Center for re-
review by doctors Wu and Zapinski, who each 
examined the veteran in November 2002.  The 
claims folder must be made available for 
review by each examiner and reviewed to inform 
answering these questions.  

Ask the cardiologist:  Review the claims 
folder and answer the following:

You opined in November 2002 that the 
veteran's vasal depressive syncope was 
not primarily related to prior mitral 
valve surgery, but that the surgery may 
have precipitated syncope symptoms.  This 
opinion requires clarification.  
Specifically, are you saying that it is 
at least as likely as not that the 
veteran's vasal depressive syncope was 
aggravated (permanently increased in 
severity) by mitral valve surgery?

Also, you opined that the pacemaker 
implantation was related to the vasal 
depressive syncope.  Is it, however, at 
least as likely as not that the pacemaker 
implantation is otherwise related to his 
mitral valve surgery?  Specifically, is 
it at least as likely as not that the 
mitral valve surgery caused or aggravated 
an underlying condition, with resulting 
need for pacemaker implantation?
Ask the neurologist:
Obtain the MRI and MRA examinations you 
recommended in your November 2002 
examination report.  Thereafter, review 
the claims folder, and answer the 
following.  In answering the questions 
below, address the January and June 1994 
opinions of Wesley B. Wong, M.D.; the 
April 1995 finding of Celestine DeTrana, 
M.D.; the August 1994 finding by Thomas 
D. Nelson, M.D., and carefully explain 
any difference of opinion.

a) Does the veteran currently 
suffer from residuals of a 
cerebrovascular accident (CVA)?  
If not, did the veteran ever 
suffer a CVA?.

b) If the veteran does suffer 
from CVA residuals is it at 
least as likely as not that 
they are related to the 
veteran's September 1993 mitral 
valve repair surgery?

c) Is it at least as likely as 
not that CVA residuals are 
otherwise related to the 
appellant's service connected 
postoperative residuals of 
mitral valve annuloplasty?

3.  After completion of all of the 
above, the RO should readjudicate the 
appealed claims for service connection 
on the merits.  If the determinations 
remain adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case which 
includes a summary of additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.  Particular 
care and attention must be afforded to 
ensuring that the veteran has been 
provided complete notice of what VA will 
do and what the claimant must do.  
Quartuccio.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


